Citation Nr: 0119555	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  93-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the left elbow.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision that denied 
entitlement to service connection for a shrapnel wound of the 
left elbow.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its May 
1995 and July 1998 remands.  

A June 2000 rating decision granted service connection for 
post-traumatic stress disorder.  Consequently, this matter is 
no longer before the Board on appeal.  Moreover, the veteran 
has not expressed disagreement with the 30 percent disability 
evaluation then assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have current disability related to a 
shrapnel wound of the left elbow allegedly sustained during 
the veteran's active military service.  


CONCLUSION OF LAW

Residual of a shrapnel wound of the left elbow were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  In fact, two remands were 
issued in order to ensure the completeness of the current 
record.  In particular, the RO was instructed to obtain 
reports of outpatient treatment that might reflect evaluation 
and treatment for shrapnel wound of the left elbow as well as 
to schedule a VA examination.  Also, in the July 1998 remand, 
the RO was instructed to afford the veteran the opportunity 
to add any recent lay or medical evidence to the record.  The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, it appears the RO complied with the directives of 
the Board remands.  Accordingly there is no further need for 
a remand.  

In addition, the statements of the case and supplemental 
statements of the case advised the veteran of the pertinent 
law and regulations, as well as the bases for a grant of 
service connection.  Likewise, the veteran, in a May 2001 
letter was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  He was 
referred to the provisions of 38 C.F.R. § 20.1304.  

In response the veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 have been satisfied in this 
case.  

Despite all of the above-stated development, for the reasons 
and bases set forth below, the preponderance of the evidence 
does not support a finding of current disability related to 
shrapnel injury to the elbow allegedly incurred during the 
veteran's active service.  

Service connection may be established for injury or disease 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. 3.303.  

There is both positive and negative evidence concerning the 
occurrence of a shrapnel wound to the left elbow during the 
veteran's military service.  In support of the claim, the 
veteran is competent to describe an injury that he sustained.  
Unfortunately, he has given somewhat conflicting accounts of 
the event, which could case doubt on the accuracy of his 
recollection of events that allegedly occurred nearly 50 
years ago, now.  The January 1993 appeal indicates that the 
shrapnel wound was received "on a recon run" and was 
treated by a field medic.  The treatment was described as 
dusting the wound with a yellow powder and bandaging it.  In 
contrast, at the March 1996 VA examination, the veteran 
reported that shrapnel hit his left elbow when he was in a 
tank and that he never mentioned it.  He did not describe 
receiving any treatment for this injury.

His service medical records do not show any complaints were 
recorded concerning injury to the left elbow and do not show 
a shrapnel wound of any kind. Furthermore, nothing 
significant was noted at the time of the veteran's separation 
from service either on clinical evaluation or in his report 
of medical history.  In contrast, the entrance examination 
described two scars - one on the forehead and one on the 
throat - that were not mentioned on the discharge examination 
report.  This casts some doubt as to the accuracy of the 
negative report for scars on the discharge examination.

Another fact against the claim is the absence of any notation 
of the wound or its residuals in the report of the initial VA 
examination, conducted in October 1960.

Without deciding whether the evidence supports a finding that 
the claimed shrapnel injury occurred, the claim must fail 
because the record does not support a conclusion that the 
veteran now has a disability due to the claimed injury.  The 
March 1996 VA examination report indicates that there were no 
abnormalities and no foreign body found on X-ray examination 
of the left elbow.  On physical examination, there was no 
swelling, deformity or other impairment of the left elbow.  
The range of motion of the left elbow was described as 130 
degrees' flexion; 0 degrees' extension; 80 degrees' 
pronation; and 85 degrees' supination.  This is consistent 
with the normal ranges of motion found at 38 C.F.R. Part 4, 
plate I, except for normal flexion of 145 degrees.  
Nonetheless, this minor degree of limitation of flexion is 
not disabling; 38 C.F.R. § 4.71a provides for a 
noncompensable disability evaluation for flexion limited to 
110 degrees.  The veteran's flexion does not even approach 
this level of limitation.  In short, there was neither 
physical nor x-ray evidence to support the veteran's 
complaints of aching when it rained or of occasional giving 
way of the elbow.  

The March 1996 examination report did note an irregular scar 
on the left lateral epicondyle.  However, this also is not 
disabling.  It is not tender, painful, poorly nourished, 
ulcerated, or productive of limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.   

The report of the March 1996 joints examination shows a 
diagnosis of "scarring soft tissue left elbow with minimal 
joint involvement".  However, no association is made between 
this diagnosis and the alleged shrapnel injury, or any other 
injury or disease during the veteran's active military 
service.  

The veteran's statements concerning the claimed shrapnel are 
competent only to the extent that the veteran has articulated 
information concerning what he experienced, but not with 
respect to matters involving a determination of medical 
causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Unfortunately, despite the extensive development in 
this case, no medical evidence has been obtained to show 
current disability related to injury or disease noted during 
the veteran's active service.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a shell fragment wound of 
the left elbow.  

The veteran and his representative are advised that the 
benefit-of-the-doubt rule has been considered.  However, the 
positive and negative evidence are not in relative equipoise 
as to require a resolution of doubt in the veteran's favor.  
I also recognize that the veteran's claim was disposed of in 
a way that differs from the disposition of the RO, which 
concluded in its rating decision that the veteran's claim was 
not well grounded.  In this instant case, the Board has 
denied the veteran's claim on its merits.  Nevertheless, the 
veteran is not prejudiced as the reasons and bases set forth 
above show that no reasonable possibility exits that any 
additional assistance, notice or otherwise, would aid in 
substantiating the veteran's claim.  A remand is not required 
in those situations where doing so would result in the 
imposition of unnecessary burdens on the Board without the 
possibility of any benefits flowing to the appellant.  See 
Winters v. West, 12 Vet. App. 203 (1999).  


ORDER

Service connection for residuals of a shrapnel injury to the 
left elbow is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

